Case: 12-51283       Document: 00512405642         Page: 1     Date Filed: 10/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2013
                                     No. 12-51283
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCISCO IVAN ARANA-VENTURA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-80-1


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       Prior to pleading guilty to a charge of being illegally present in the United
States following deportation, the appellant made an initial appearance before
the magistrate judge (MJ) and responded affirmatively when asked if his real
name was Francisco Ivan Arana-Ventura. (Arana-Ventura). However, when
interviewed by the probation officer following his plea, he revealed for the first
time that his true name was Santos Lucio Cornejo. The district court applied an
adjustment for obstruction of justice because Arana-Ventura had used a false

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51283     Document: 00512405642       Page: 2   Date Filed: 10/14/2013

                                    No. 12-51283

name before the MJ, and the district court also denied credit for acceptance of
responsibility.
      Arana-Ventura contends that the district court clearly erred by denying
a reduction for acceptance of responsibility.       He asserts that he provided
information that permitted investigators to learn all they needed to prosecute
and sentence him. He notes that the majority of his criminal history was
discoverable under the name “Arana-Ventura,” and he further notes that he
eventually provided his true name to the probation officer, which enabled
discovery of his remaining previous conviction. He argues that his conduct is
consistent with acceptance of responsibility and that his is an extraordinary case
in which conduct amounting to obstruction of justice does not indicate lack of
acceptance of responsibility. The parties dispute the standard of review, but we
need not decide the applicable standard because, as discussed below, Arana-
Ventura cannot prevail even assuming that the issue was preserved. See United
States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      Conduct resulting in an enhancement for obstruction of justice ordinarily
“indicates that the defendant has not accepted responsibility for his criminal
conduct.” United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008)
(quoting U.S.S.G. § 3E1.1, comment. (n.4)). Only in “extraordinary cases” will
both adjustments apply. § 3E1.1, comment. (n.4). The defendant bears the
burden of proving entitlement to the reduction. United States v. Thomas, 120
F.3d 564, 574-75 (5th Cir. 1997).
      Because the sentencing judge is in a unique position to evaluate a
defendant’s acceptance of responsibility, his analysis of this issue must be
afforded “great deference” on review. § 3E1.1, comment. (n.5). Deferring to the
district court’s unique position, we examine the denial of a reduction for
acceptance of responsibility “under a standard of review even more deferential
than a pure clearly erroneous standard.” United States v. Outlaw, 319 F.3d 701,
705 (5th Cir. 2003) (internal quotation marks and citation omitted).

                                         2
    Case: 12-51283     Document: 00512405642     Page: 3   Date Filed: 10/14/2013

                                  No. 12-51283

      Although Arana-Ventura ultimately provided his true name to authorities,
he concealed his identity until after he had pleaded guilty, and he used an alias
before the MJ and at his guilty plea hearing. This conduct served to conceal, at
least temporarily, his previous immigration conviction, and it warranted an
adjustment for obstruction of justice under § 3C1.1, comment (n.4), which states
that the adjustment applies where the defendant “provid[es] materially false
information to a judge or magistrate.” United States v. McDonald, 964 F.2d 390,
392-93 (5th Cir. 1992). The fact that Arana-Ventura came forward with his real
name after he pleaded guilty does not make his an extraordinary case in which
credit for acceptance of responsibility is warranted even though an adjustment
for obstruction of justice applies. See United States v. Chung, 261 F.3d 536, 540-
41 (5th Cir. 2001).    The district court’s denial of credit for acceptance of
responsibility must be upheld as it is not “without foundation.” See United
States v. Solis, 299 F.3d 420, 458 (5th Cir. 2002) (quotation marks and footnote
omitted).
      AFFIRMED.




                                        3